DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US2016/0078298 hereinafter referred to as Wu in view of Psota et al. US2020/0410669 hereinafter referred to as Psota.


As per Claim 1, Wu teaches an image processing device comprising circuitry configured to: 
obtain image data, (Wu, Figure 4, S402, Paragraph [0027])
 the image data being generated on the basis of a non-linear mapping defining a mapping between an object plane and an image plane; and (Wu, Paragraph [0033]-[0034], converting the image’s Cartesian coordinates to polar coordinates utilizing an equation)

 	Wu does not explicitly teach process the image data by applying a kernel of an artificial network to the image data. (Psota, Paragraph [0006], processes images utilizing Gaussian kernel)
Psota teaches process the image data by applying a kernel of an artificial network to the image data. (Psota, Paragraph [0006], processes images utilizing Gaussian kernel)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Psota into Wu because by utilizing a kernel of a neural network as suggested by Psota will provide the ability for accurate object recognition/classification of the objects in the image. 
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.

As per Claim 2, Wu in view of Psota teaches the image processing device according to claim 1, wherein applying the kernel to the image data includes following a predetermined path based on the non-linear mapping. (Psota, Paragraph [0006] and Wu, Paragraph [0033]-[0034], processes images utilizing Gaussian kernel. There is one path for processing)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 3, Wu in view of Psota teaches the image processing device according to claim 2, wherein the non-linear mapping includes a mapping from a Cartesian coordinate system into a polar coordinate system.  (Wu, Paragraph [0033]-[0034], converting Cartesian coordinates to polar coordinates utilizing an equation)
The rationale applied to the rejection of claim 2 has been incorporated herein.

As per Claim 4, Wu in view of Psota teaches the image processing device according to claim 3, wherein the predetermined path is based on polar coordinates.  (Psota, Paragraph [0006], processes images utilizing Gaussian kernel. There is one path for processing and Wu, Paragraph [0033]-[0034], use of polar coordinates)
The rationale applied to the rejection of claim 3 has been incorporated herein.

As per Claim 5, Wu in view of Psota teaches the image processing device according to claim 2, wherein a size of the kernel is adapted to the predetermined path.  (Psota, Paragraph [0006], processes images utilizing a Gaussian kernel that is predefined)
The rationale applied to the rejection of claim 2 has been incorporated herein.

As per Claim 6, Wu in view of Psota teaches the image processing device according to claim 5, wherein the size decreases in a direction to a center of an area represented by the image data.  (Psota, Paragraph [0006], [0109]-[0111], application of the kernel to the image data)
The rationale applied to the rejection of claim 5 has been incorporated herein.


As per Claim 7, Wu in view of Psota teaches the image processing device according to claim 6, wherein the predetermined path is such configured that the kernel completely covers the area represented by the image data.  (Psota, Paragraph [0006], processes images utilizing a Gaussian kernel on the image)
The rationale applied to the rejection of claim 6 has been incorporated herein.

As per Claim 8, Wu in view of Psota teaches the image processing device according to claim 1, wherein the non-linear mapping between the object plane and the image plane is based on an optical function. (Wu, Paragraph [0033]-[0034], nonlinear mapping of the image taken from a wide-angle lens camera)
The rationale applied to the rejection of claim 1 has been incorporated herein.

As per Claim 9, Wu in view of Psota teaches the image processing device according to claim 8, wherein the optical function is defined by a lens.  (Wu, Paragraph [0033]-[0034], nonlinear mapping of the image taken from a wide-angle lens camera)
The rationale applied to the rejection of claim 8 has been incorporated herein.


As per Claim 10, Wu in view of Psota teaches the image processing device according to claim 9, wherein the lens is a fisheye lens. (Wu, Paragraph [0022], “the first camera 14 may be a camera with a wide-angle lens, such as a fisheye camera”)
The rationale applied to the rejection of claim 9 has been incorporated herein.

As per Claim 11, Wu in view of Psota teaches the image processing device according to claim 1, wherein the circuitry is further configured to input the image data in a convolutional neural network.  (Psota, Paragraph [0006], processes images utilizing Gaussian kernel which is part of a convolutional neural network in Paragraph [0063])
The rationale applied to the rejection of claim 1 has been incorporated herein.

As per Claim 12, Wu in view of Psota teaches the image processing device according to claim 11, wherein the convolutional neural network includes convolutional layers adapted to the non-linear mapping.  (Psota, Paragraph [0006], processes images utilizing Gaussian kernel which is part of a convolutional neural network in Paragraph [0063] and Wu, Paragraph [0033]-[0034])
The rationale applied to the rejection of claim 11 has been incorporated herein.


As per Claim 13, Wu in view of Psota teaches the image processing device according to claim 1, wherein processing the image data includes object recognition.  (Wu, Paragraph [0053], “the image object OBJ may be identified by the controller 18 by an object recognition technique”)
The rationale applied to the rejection of claim 1 has been incorporated herein.

As per Claim 14, Claim 14 claims an object recognition system comprising: circuitry; and an image processing device as claimed in Claim 1 and further claims wherein the circuitry of the object recognition system is configured to perform object recognition based on the processed image data. (Wu, Paragraph [0053], “the image object OBJ may be identified by the controller 18 by an object recognition technique”) Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 15, Claim 15 claims an image processing method executing the image processing device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 16, Claim 16 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.
As per Claim 17, Claim 17 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

As per Claim 18, Claim 18 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.
As per Claim 19, Claim 19 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.
As per Claim 20, Claim 20 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666